Citation Nr: 1427519	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-11 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for left ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the RO in Roanoke, Virginia, from which the appeal was certified.  

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of which is associated with the record.

In May 2014, the Veteran submitted additional evidence, in the form of witness statements, as well as new and duplicative medical evidence, and waived review of the submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  Thus, the Board may proceed with appellate review.


FINDINGS OF FACT

1.  A December 2002 rating decision denied entitlement to service connection for a chronic left ankle condition, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final December 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disability.

3.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's left ankle disability was incurred during active duty.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision, which denied of a claim of service connection for a chronic left ankle condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left ankle disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).

3.  The criteria for service connection for degenerative joint disease of the left ankle have been met.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 1154(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this decision, the Board reopens the claim for entitlement to service connection for a left ankle disability and grants the claim on the merits.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.

A.  New and Material Evidence

In September 2002, the Veteran submitted a claim for the residuals of an injury to his left ankle.  This claim was denied in a December 2002 rating decision.  The Veteran was notified of the decision later that same month.  Within the appeal period no additional evidence was associated with the claims file.  In fact, the next document in the file is a January 2007 request for an increased evaluation for the left knee and service connection for the right knee.  Thus, the Veteran did not appeal the January 2002 rating decision in a timely manner, and, no new and material evidence was received within the appeal period, and it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In October 2007, the Veteran filed a claim for entitlement to service connection for a left ankle disability.  The RO denied the claim in a February 2008 rating decision as the evidence submitted was not new and material.  The claim was implicitly reopened in an October 2009 statement of the case but denied on the merits.  The denial was continued in February 2010 and January 2013 supplemental statements of the case.  

The Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the December 2002 rating decision, the evidence of record included, service treatment records, VA treatment records from October 2001 to August 2002, a November 2002 VA joints examination report and statements from the Veteran.

New evidence added to the record since the December 2002 rating decision, consists of additional VA treatment records, additional statements from the Veteran, private treatment records, witness statements received in May 2014, and March 2014 testimony from the Veteran.  Specifically, in March 2014 testimony the Veteran stated his left ankle problems have persisted since the March 1970 injury in service.  

The Board finds that this evidence is new, particularly the March 2014 testimony, because it was not previously before VA decision makers.  The March 2014 testimony and May 2014 witness statements are also material because the evidence links of the Veteran's left ankle disability to service.  The RO denied the claim, in the December 2002 rating decision, because the evidence did not show a chronic left ankle condition existed since the March 1970 in-service injury.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade, 24 Vet. App. 110, 120-21.  Accordingly, the Board concludes that the claim is reopened because new and material evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends service connection is warranted for a left ankle disability.  March 1970 service treatment records documented the Veteran's left ankle injury.  One March 1970 entry noted a small bony fragment adjacent to the inferomedial aspect of the fibula and further noted this appeared to represent an old injury.  Moreover, the service treatment records documented the Veteran was given crutches, hot packs, and light duty due to his left ankle injury.  After service, the earliest medical record, from April 1982, documents the Veteran complaints of occasional aching in his ankles.  Since then, the VA treatment records documented left ankle pain during the 1990s.  X-rays and MRIs have since revealed degenerative changes and osteoarthritis of the left ankle.  VA treatment records and examination reports diagnosed the Veteran with degenerative joint disease. 

As to whether there is a nexus between the Veteran's present disability and the possible in-service incurrence of the disease, the September 2009 VA examiner could not provide an opinion without resorting to mere speculation.  However, a September 2012 VA examiner provided an opinion that the claimed condition was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The September 2012 VA examiner's rationale that the Veteran's civilian history, including employment as a firefighter, which required fitness, provided more opportunity to incur the left ankle condition than a single injury over 40 years ago.  Although this may be so, the opinion has limited probative value as it does not address the Veteran's reports of symptoms since service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, in a November 2011 statement, the Veteran did describe that his left ankle injury, among other conditions did hinder his employment and he did receive physical therapy to address his disabilities, including for the left ankle.  Moreover, during the September 2009 VA examination the Veteran specifically denied a left ankle injury while employed as a firefighter.

In contrast, in correspondence, dated March 2010, Dr. K. A. opined that the injury described by the Veteran in 1970 is the cause of his left ankle degenerative arthritis.  The letter also stated that the Veteran has routinely described a left ankle injury that occurred in military service in 1970 and there have been no new or recurrent injuries affecting this complaint.

In Walker, the Federal Circuit addressed the scheme of the service connection regulations and explained that 38 C.F.R. § 3.303(b) eliminates the nexus requirement if there is a continuity of symptomatology since the disease was shown in service but the notation was insufficient to support a diagnosis beyond legitimate question and there is no intercurrent cause.  Walker, 708 F.3d at 1337.  The theory of a continuity of symptomatology only applies to the diseases listed as a chronic disease in 38 C.F.R. § 3.309(a).  Id. at 1338-39.

In May 2014, the Veteran submitted three witness statements that generally stated the Veteran experienced left ankle problems since service.  One statement indicated a friendship with the Veteran since 1974 and that the Veteran frequently commented he could not do certain things due to an ankle injury during service that he never fully recovered from.  Another statement indicated a relationship with the Veteran since 1969 and stated that when the Veteran returned home from service he had trouble with his ankle, and would wrap it before playing basketball.  Moreover, in May 2014 testimony, the Veteran stated his left ankle problems have continued since service.  

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced feelings of fatigue and snoring during service, as they are based on his experience and personal knowledge that come to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Likewise, other eyewitnesses of record are competent to report what they saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the statements of the Veteran and the witness statements are less than credible.  

Thus, evidence tends to show a continuity of left ankle pain since service.  As the evidence shows that the Veteran presently has degenerative changes of the left ankle, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Accordingly, as there is no evidence of an intercurrent cause, the Board finds that the Veteran has a left ankle disability that had its onset during active military service based on a continuity of symptomatology.  The evidence shows that the Veteran's left ankle disability is best characterized as degenerative joint disease of the left ankle.  Thus, the Board concludes that service connection is warranted for degenerative joint disease of the left ankle.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left ankle disability is reopened.

Entitlement to service connection for degenerative joint disease of the left ankle is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


